 1
 2
 3
 4
                            IN THE UNITED STATES DISTRICT COURT
 5
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 6
 7
     GEORGE AGUARISTI,                                Case No. 1:18-cv-01053-DAD-EPG
 8
                   Plaintiff,                         ORDER MODIFYING THE SCHEDULING
 9          v.                                        ORDER AS TO EXPERT DISCOVERY
10                                                    AND DISPOSITIVE MOTION FILING
     COUNTY OF MERCED, et al.                         DEADLINE AND RESETTING PRETRIAL
11                                                    CONFERENCE AND TRIAL DATES
                   Defendants.
12                                                    (ECF No. 28)
13
14
            The parties have filed a stipulation requesting that the currently scheduled expert
15
     discovery and dispositive motion deadlines be continued due to the COVID-19 pandemic
16
     (ECF No. 28). The Court finds good cause for and according grants the request.
17
            IT IS ORDERED:
18
            1.     The expert discovery deadline is extended to July 10, 2020;
19
            2.     The dispositive motion deadline is extended to August 25, 2020;
20
            3.     The pretrial conference, currently set for September 28, 2020, is continued to
21
                   February 1, 2021, at 1:30 p.m.
22
            4.     The jury trial, currently set for December 1, 2020, is continued to April 6,
23
                   2021, at 8:30 a.m.
24
25   IT IS SO ORDERED.
26
27      Dated:    March 24, 2020                              /s/
                                                       UNITED STATES MAGISTRATE JUDGE
28
